09-00504-mg       Doc 1106        Filed 10/12/18 Entered 10/12/18 19:53:19             Main Document
                                                Pg 1 of 3
                                                                                                  	


    LAW OFFICES OF WILLIAM P. LALOR
    William P. Lalor
    30 Wall St., 8th Floor
    New York, New York 10005
    Tel: 646-818-9870

    ELENIUS FROST & WALSH
    Daniel M. Hinkle (admitted pro hac vice)
    151 N. Franklin, 9th Floor
    Chicago, IL 60606
    Tel: 312-822-5844
    Fax: 312-817-2486

    DAVID CHRISTIAN ATTORNEYS LLC
    David Christian (admitted pro hac vice)
    105 W. Madison St., Suite 1400
    Chicago, IL 60602
    Tel: 312-273-1804
    Attorneys for Continental Casualty Company

    UNITED STATES BANKRUPTCY COURT
    SOUTHERN DISTRICT OF NEW YORK
    -----------------------------------------------------------------------x
    In re:
                                                                               Chapter 11
    MOTORS LIQUIDATION COMPANY, f/k/a
    GENERAL MOTORS CORPORATION, et al.,                                        Case No. 09-50026 (REG)
                                                                               (Jointly Administered)
                                                       Debtors.
    -----------------------------------------------------------------------x
    MOTORS LIQUIDATION COMPANY AVOIDANCE
    ACTION TRUST, by and through the Wilmington Trust
    Company, solely in its capacity as Trust Administrator and
    Trustee,
                                                          Plaintiff,
                                                                               Adversary Proceeding
                                    against                                    Case No. 09-00504 (REG)

    JPMORGAN CHASE BANK, N.A., et al.,
                                                          Defendants.
    -----------------------------------------------------------------------x

            DEFENDANT CONTINENTAL CASUALTY COMPANY’S
     JOINDER IN RESPONSE OF THE TERM LOAN LENDERS TO PLAINTIFF’S
      MOTION FOR PARTIAL SUMMARY JUDGMENT ON THE TERM LOAN
                   LENDERS’ EFFECTIVENESS DEFENSE
09-00504-mg       Doc 1106     Filed 10/12/18 Entered 10/12/18 19:53:19         Main Document
                                             Pg 2 of 3
                                                                                                    	


           Defendant Continental Casualty Company (“Continental”), by its undersigned counsel, in

 accordance with the Stipulation and Order Amending and Superseding Certain Prior Orders

 Regarding Discovery and Scheduling entered on September 14, 2018 [Docket No. 1080] (the

 “Scheduling Order”), in addition to joining as a signatory to the Term Lenders’ Opposition to

 Plaintiff’s Motion for Partial Summary Judgment on Certain Assets Located at GM Shreveport

 Assembly (10/12/18) [Docket No. 1101] and Term Lenders’ Response to Plaintiff’s Statement of

 Material Facts Regarding Assets Located at GM Shreveport Assembly (10/12/18) [Docket No.

 1103], hereby also joins the Response of the Term Loan Lenders to Plaintiff’s Motion for Partial

 Summary Judgment on the Term Loan Lenders’ Effectiveness Defense (10/12/18) [Docket No.

 1097] and The Term Loan Lenders’ Counter-Statement of Material Facts Pursuant to Local

 Bankruptcy Rule 7056-1 (10/12/18) [Docket No. 1098].

           WHEREFORE, Continental Casualty Company respectfully requests that judgment be

 entered in its favor and against the Motors Liquidation Company Avoidance Action Trust; for an

 award of its fees and costs; and for such other and further relief as the Court deems just and

 proper.

 	                              	
09-00504-mg    Doc 1106   Filed 10/12/18 Entered 10/12/18 19:53:19      Main Document
                                        Pg 3 of 3


 Chicago, IL                           Respectfully submitted,
 October 12, 2018
                                       LAW OFFICES OF WILLIAM P. LALOR
                                       William P. Lalor
                                       30 Wall St., 8th Floor
                                       New York, New York 10005
                                       Tel: 646-818-9870

                                       ELENIUS FROST & WALSH
                                       Daniel M. Hinkle (admitted pro hac vice)
                                       151 N. Franklin, 9th Floor
                                       Chicago, IL 60606
                                       Tel: 312-822-5844
                                       Fax: 312-817-2486

                                       -and-

                                       /s/ David Christian
                                       David Christian (admitted pro hac vice)
                                       DAVID CHRISTIAN ATTORNEYS LLC
                                       105 W. Madison St., Suite 1400
                                       Chicago, IL 60602
                                       Tel: 312-273-1804

                                       Attorneys for Continental Casualty
                                       Company




 	
